DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response to election/restriction filed on 03 March 2022. 
Claims 1-3, 16-19 have been canceled.
Claims 4-15 are currently pending and have been examined.

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 4-15 in the reply filed on 03 March 2022 is acknowledged.

Drawings
The drawings are objected to because Fig. 3 and Fig. 4 contain text that is blurry/illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-15 are rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]
Claim 4 recites “attributing a score to the data for each of the patient variables and/or service variables, wherein the scores are based on a correlation between historic cohort treatment outcomes and historic cohort data comprising cohort patient and/or service variables”. The Applicant has provided no disclosure of how the scores are determined based on the correlation between historic cohort outcomes and historic cohort data or how such a score is attributed to a particular patient/service variable. For instance, it is not disclosed whether scores are binary, a scale of values (e.g., 1-10).  A search of the specification for partial terms “attribute”, “assign”, “corre” and “score” does not yield disclosure of how Applicant specifically is performing this step to attribute a score to each of the variables.  
Claims 5-15 inherit the deficiencies of parent Claim 4 and are subsequently rejected. 
Claim 12
The Specification at [0062] and [0082] merely reiterates the claim language.  This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
Claim 13 recites “calculating a reimbursement value to the psychological therapy in a fee-for-value payment system based on the measure of quality of the psychological therapy”.  The Applicant has provided no disclosure of how the system uses a measure of quality of therapy to calculate a reimbursement value in a fee-for-value payment system.  Any analysis and subsequent determination could potentially read on the as-claimed invention.
The Specification at [0039], [0062], [0068], [0090], [0093],  and [0082] merely reiterates the claim language.  This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
Claim 13 is further rejected by its dependence on Claim 12.  
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention. In this case, the Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.

Claims 4-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “attributing a score to the data for each of the patient variables and/or service variables, wherein the scores are based on a correlation between historic cohort treatment outcomes and historic cohort data comprising cohort patient and/or service variables” which renders the claim indefinite.  It is unclear how a score is attributed to each of the patient/service variables (e.g., how a variable translates into a score) and how scores are based on a correlation between historic cohort treatment outcomes and historic cohort data comprising patient/service variables (e.g. does high correlation translate to high or low score on a scale, binary value, etc.).  For purposes of examination, it is being interpreted as using numeric scores and using scoring based on patients with similar diagnoses who have undergone a particular treatment.  
Claim 4 contains recitation of “combining the scores to calculate an aggregate score”. However, the limitation preceding this that pertains to scores recites “obtaining data relating to one or more patient variables and/or one or more service variables”, e.g., having exactly one patient variable would satisfy the claim language.  In this case, there is no antecedent basis for “the scores”.  Additionally, it is unclear how, in the aforementioned event of having exactly one patient variable, the score can be combined to calculate an aggregate score. As such, the claim is rendered indefinite.  
Claims 5-15 inherit the deficiencies of parent claim 4 and are subsequently rejected. 
Clams 9 and 15 are rendered indefinite by recitation of “long-term physical condition”. “Long-term” is a relative term which is not defined by the claim,   It is unclear what makes a physical condition “long-term” and the specification does not provide a standard for ascertaining the requisite degree. It is unclear how long one must have a physical condition for it to be considered a “long-term physical condition”. The specification at [0161] states “presence of a long-term physical condition (physical comorbidity)”. For purposes of examination, this term is being interpreted to mean a physical condition and/or comorbidity that is not a mental health condition.    
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 4-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a method (claims 4-15) which recite steps of obtaining data relating to one or more patient and/or service variables for a patient suffering from a mental health disorder, attributing a score to the data for each of the patient and/or service variables, combining the scores to calculate an aggregate score, comparing the aggregate sore with a scale to predict a psychological therapy outcome for the patient, and treating the patient according to a treatment protocol determine based on a comparison of the prediction of psychological therapy outcome for the patient and one or more criteria derived from the correlation between the historic cohort treatment outcomes and the historic cohort data. (Step 1: Yes)
These steps of managing patient data to predict a psychological treatment outcome and treat the patient on a protocol determined based on the predicted outcome, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. Specifically, it amounts to organizing an individual to treat a patient based on a data comparison between patient data and historic data and amounts to managing personal behavior or relationships or interactions between people.  If a claim limitation, under its broadest reasonable interpretation, is directed to methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
claims 6, 12-15 reciting particular aspects of how to manage the patient data and performing the method of obtaining data, comparing to historical data and determining a prediction of treatment outcome).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea (such as recitation of “obtaining data relating to one or more patient variables and/or one or more service variables for a patient suffering from a mental health disorder”; see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as, claims 5, 7-11, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to Claim 7, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
		Dependent claims 5-15, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 4-15 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 8-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saliman et. al. (US Publication 20170372029A1) in view of Gordon (US Publication US20170000400A1).

Regarding Claim 4, Saliman discloses the following: 
obtaining data relating to one or more patient variables and/or one or more service variables for a patient suffering from a mental health disorder ([0345], “step 1205 may include the generation of a pre-treatment wellness score via execution of, for example, process 1000. The pre-treatment wellness score may assess one or more aspects (e.g., pain, degree of mobility, average blood flow) of the medical condition of the patient prior to the patient being treated for the medical condition”, in combination with figure 10A; [0249] “the storage of steps 1030, 1040, 1055, and/or 1070 may include entering the information being stored into and/or indexing the information being stored to one or more of a medical-condition-specific registry of information, a treatment-specific registry of information, a disease-specific registry of information, a medical-condition-specific registry of information, a diagnosis-specific registry of information, a treatment-facility-specific registry of information, and/or a treatment-
attributing a score to the data for each of the patient variables and/or the service variables ([0242] “The pre-treatment set of responses may be scored using, for example, a scoring procedure associated with the OMD provided in step 1015 in order to determine a pre-treatment wellness score for the medical condition (step 1035)…Example scoring procedures include taking an average of all the patient responses (e.g., assuming all responses are numeric), taking a weighted average of the patient responses (e.g., weighting certain responses higher than other responses), adjusting the range of patient responses (e.g., changing responses choices from 1, 2, 3 to 1, 4, 6)”; wherein the scores are based on a correlation between historic cohort treatment outcomes and historic cohort data comprising cohort patient and/or service variables ([0381] “A table of an exemplary range of post-treatment wellness scores for patients who are treated with a treatment having a treatment code corresponding to knee replacement surgery is provided by Table 1, below”; [0389] “In some embodiments, a table like Table 1 may be generated using improvement scores instead of wellness scores via, for example, analysis of and/or correlation of improvement scores for patients with a particular diagnosis, or have undergone a particular primary treatment, secondary treatment, combination of primary and secondary treatments, and/or combination of primary and a plurality of secondary treatments” – using scores of patients with a particular  
combining the scores to calculate an aggregate score ([0242], “Example scoring procedures include taking an average of all the patient responses (e.g., assuming all responses are numeric), taking a weighted average of the patient responses (e.g., weighting certain responses higher than other responses)”; weighted average of patient responses reads on “aggregate score”); 
	Saliman does not explicitly teach the following, but Gordon, which is directed to a method of predicting treatment outcome in patients with ADHD, does teach the following: 
comparing the […aggregate…] score with a scale to produce a prediction of […psychological…] therapy outcome for the patient (Gordon [0023] “the present invention provides a method of predicting a treatment outcome in a patient with attention-deficit/hyperactivity disorder (ADHD) comprising the steps of: a) using a computer to assess a cognitive parameter in said patient thereby obtaining an assessment score for said parameter; and b) comparing said assessment score of step a) with a reference set of assessment scores for said parameter to establish a correlation between said assessment score with a corresponding assessment score of the reference set, wherein said corresponding assessment score is linked to a treatment outcome in ADHD patients having been treated with a selected stimulant medication, wherein said correlation of step b) is used to predict a treatment outcome for said patient with ADHD when treated with the selected stimulant medication.
	Gordon teaches “an assessment score” but does not teach an “aggregate score”, and teaches prediction for outcome of medication therapy for a psychological condition but not psychological therapy.  Saliman teaches both an aggregate score ([0242] as cited above) and psychological therapy (see [0502], “counseling”).  The prior art of Gordon differs from the claim language only by the substitution of Saliman’s “aggregate score” for Gordon’s “assessment score” and by the substitution of Saliman’s psychological therapy (counseling) for Gordon’s 
	treating the patient according to a treatment protocol determined based on a comparison of the prediction of psychological therapy outcome for the patient and one or more criteria derived from the correlation between the historic cohort treatment outcomes and the historic cohort data (Gordon [0060], “in a fourth aspect the present invention relates to a method of treating attention-deficit/hyperactivity disorder (ADHD) in a patient, said method comprising the steps of: a) using a computer to subject said patient to a battery of cognitive tests assessing cognitive parameters, wherein said battery includes at least the Switching of Attention test, the Verbal Interference test and the Digit Span test to obtain the patient's assessment scores for at least each of the Switching of Attention test, the Verbal Interference test and the Digit Span test; b) comparing said assessment scores of step a) with a reference set of assessment scores for cognitive parameters including assessment scores for at least each of the Switching of Attention test, the Verbal Interference test and the Digit Span test; and c) administering methylphenidate (MPH) when: (i) it is established that the patient's assessment score for the Switching of Attention test is below a predetermined percentile of the assessment scores for the Switching of Attention test in the reference set, and when the patient's assessment score for the Verbal Interference test is below a predetermined percentile of the assessment scores for Verbal Interference test in the reference set” – administering MPH reads on the broadest reasonable interpretation of treating the patient per protocol when the patient’s scores are compared to a reference set of scores (e.g., a historical cohort);
Saliman teaches a system that obtains patient and service variables, attributing a score to the variables based on historical cohort data, and combining the scores to create an aggregate score. Though Saliman teaches the ability to select patient attributes to see how a treatment affected wellness scores for other patients with similar attributes (at [0474]), Saliman does not explicitly teach that the aggregate score is compared to a scale to predict a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Saliman with these teachings of Gordon, to compare the aggregate score to a patient with a scale to predict treatment outcome for that patient, and to treat the patient according to protocol by comparing their predicted outcome with historical data, with the motivation of with the motivation of determining optimized treatment regimes for patients with a particular psychological condition (Gordon at [0083]) and to use past data to predict response so that the patient can avoid a “trial and error” situation in which they try multiple therapies over a period spanning weeks before a treatment effect is observed which places a burden and stress on the patient and patient’s family (Gordon [0007]).  

Regarding Claim 5, Saliman/Gordon teach the limitations of Claim 4.  Saliman further discloses the treatment protocol comprises one or more treatments selected from the group consisting of (1) a specified frequency of one-to-one or face-to-face meetings ([0413] “Furthermore, a treatment selection interface like treatment selection interface 2403 may provide selection options for a frequency or prescribed amount of treatment. In the case of medication, this may be a dosage amount and/or frequency of dosage. For other treatments (e.g., group therapy, physical therapy) a set of frequency options may include weekly, bi-weekly, daily, etc.”; Examiner notes only one treatment is required to fulfill claim requirements (2) a specified frequency of asynchronous messaging, (3) the provision of self-help materials, (4) an indication of a potential need for psychotropic medication(s), and (5) the allocation of a particular therapist.  

Regarding Claim 8, Saliman/Gordon teach the limitations of Claim 4. Saliman further discloses wherein the mental health disorder comprises a disorder selected from the group consisting of (1) depression, (2) mixed anxiety and depression, (3) generalized anxiety disorder, (4) social phobias, (5) panic disorder, (6) obsessive- compulsive disorder, (7) post-traumatic stress disorder, (8) agoraphobia, (9) specific phobias, and (10) another anxiety disorder ([0416] “the requester may enter the patient name into interface 2401, select the disease/diagnosis-specific selection buttons for anxiety 2425B and depression 2425K”; Examiner notes only one disorder is required to fulfill claim requirements).    

Regarding Claim 9, Saliman/Gordon teach the limitations of Claim 4. Saliman further discloses wherein the one or more patient variables comprises a variable selected from the group consisting of (1) patient gender, (2) patient age ([0163] “Subsets of rules for a scoring procedure, which may be referred to herein as “a sub-scoring procedure” may be defined by, for example, patient characteristics (e.g., age, race, gender) or other factors/considerations”; Examiner notes only one disorder is required to fulfill claim requirements) (3) whether or not the patient suffers from a long-term physical condition, (4) whether or not the patient is taking psychotropic medication at the start of treatment, (5) the initial symptom severity, (6) the mental health disorder the patient suffers from, (7) whether or not a patient is currently pregnant, or has been pregnant or given birth in the previous 12 months, and (8) patient employment status.  

Regarding Claim 10, Saliman/Gordon teach the limitations of Claim 4. Saliman further discloses wherein the one or more service variables comprises a variable selected from the group consisting of (1) waiting times between various stages in the patient journey, (2) treatment duration ([0475] “Selection of one, two, or all of these buttons (2830A, 2830B, , (3) the number of scheduled appointments the patient fails to attend, (4) the therapist the patient is allocated to, and (5) the treatment protocol the patient receives.  

Regarding Claim 11, Saliman/Gordon teach the limitations of Claim 4. Saliman further discloses wherein the prediction of psychological therapy outcome for the patient is a measure of improvement ([0520] “a study determining what level of improvement in the wellness of a patient is to be expected from patients who are responsive to a particular treatment”) and/or a measure of recovery.  

Regarding Claim 12, Saliman/Gordon teach the limitations of Claim 4. Saliman further discloses 
performing the method at two times during the psychological therapy to attain a first prediction of psychological therapy outcome for the patient and a second prediction of psychological therapy outcome for the patient ([0332] “In some embodiments, a portion of process 1000 (e.g., steps 1045-1085) may be repeated over time (e.g., monthly, quarterly, etc.) to periodically determine a patient's pre-treatment and/or post-treatment wellness scores over time”); 3Response to Feb. 18, 2022 Rest. Req.Application Serial No. 16/961399 
Attorney Docket No.: 075235-000017 comparing the first and second prediction of psychological therapy outcome for the patient (see [0332] which discloses plotting scores from Oct 2015 to July 2016); and 
using the comparison of first and second prediction of psychological therapy outcome to calculate a measure of quality of the psychological therapy ([0450] “FIG. 18E shows an improvement interface 1804 that provides a bar graph with an indication of a patient's first post-treatment wellness score (i.e., current wellness, or wellness today) 1855, 

Regarding Claim 14, Saliman/Gordon teach the limitations of Claim 4. Saliman teaches at, at [0332], that the method may be repeated over time (monthly, quarterly, etc.). The limitations of Claim 14 amount to duplication of parts, which has no patentable significance unless anew and unexpected result is produced, see MPEP 2144.04(VI)(B).  The discussion above with respect to Claim 4 is equally applicable to the limitations of Claim 14.  
obtaining second data relating to the one or more patient variables and/or the one or more service variables for the patient at a time after beginning the treatment protocol (Saliman [0025], “provision of the medical questionnaire to the patient at a plurality of time points after the patient receives the treatment may be repeatedly facilitated at a plurality of time points”) 
attributing a second score to the second data for each of the patient variables and/or the service variables; 
combining the second scores to calculate a second aggregate score; 
using the second aggregate score to make a second prediction of psychological therapy outcome for the patient; and 
treating the patient according to a second treatment protocol determined based on the second prediction of psychological therapy outcome for the patient.  

Regarding Claim 15, Saliman/Gordon teach the limitations of Claim 4. Saliman further discloses: 
determining whether the patient suffers from a long-term physical condition ([0108] “the term “treatment” is broadly defined to cover medical interventions to address ; and 
treating the patient according to a treatment protocol determined based on both the prediction of psychological therapy outcome for the patient and the determination of whether the patient suffers from a long-term physical condition ([0400] “a request for a predicted post-treatment wellness score for a treatment a patient has undergone or is expected to undergo may be received. In many cases, the request may include information about/characteristics of the patient such as, age, gender, height, weight, race, comorbidities, previously administered treatments, medications consumed by the patient and so on” – comorbidities reads on “long term physical condition”; [0418] “In a further example, a requester may request information regarding improvement scores for a particular diagnosis for a plurality of patients who are diagnosed with the same medical condition and treated with a variety of treatments so as to, for example, determine the best treatment for the diagnosis”; [0424] implies a patient has been treated). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saliman et. al. (US Publication 20170372029A1) in view of Gordon (US Publication US20170000400A1), further in view of Chekroud et. al.  (US Publication 20200143922A1). 

Regarding Claim 6, Saliman/Gordon do not teach the following, but Chekroud, which is directed to methods for predicting depression treatment outcomes, does teach the following: 
assessing a general anxiety disorder 7-item (GAD-7) score and/or a patient health questionnaire (PHQ-9) score before implementing the psychological therapy, wherein the GAD- 7 score and/or the PHQ-9 score is included as one or more of the patient variables ([0053] “the patient was associated with a Patient Health Questionnaire (PHQ-9) score of 13, and the patient response summary shows the breakdown of the individual questions that resulted in that particular score”)
Saliman/Gordon teach a system that obtains patient and service variables, attributing a score to the variables based on historical cohort data, combining the scores to create an aggregate score, comparing the aggregate score to a scale to predict a psychological therapy outcome, and treating the patient with a protocol determined by comparing their predicted outcome with historical cohort data.  Saliman/Gordon do not explicitly teach using a GAD-7 or PHQ-9 score, but Sidel does teach this. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Saliman/Gordon with these teachings of Chekroud to incorporate a PHQ-9 before starting therapy, because by doing so, the healthcare provider may be able to focus on the most severe symptoms or combination of symptoms when determining the best treatment course for the patient (Chekroud [0053])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saliman et. al. (US Publication 20170372029A1) in view of Gordon (US Publication US20170000400A1), further in view of Sidel (US Publication 20160042133A1) 

Regarding Claim 7, Sidel, which is directed to a method and system of behavioral health management, teaches: The method of claim 4, wherein the psychological therapy comprises internet-enabled cognitive behavioural therapy ([0017] “Internet-based cognitive behavioral therapy (CBT), used with mental health conditions ranging from anxiety and 
	Saliman/Gordon teach a system that obtains patient and service variables, attributing a score to the variables based on historical cohort data, combining the scores to create an aggregate score, comparing the aggregate score to a scale to predict a psychological therapy outcome, and treating the patient with a protocol determined by comparing their predicted outcome with historical cohort data.  Saliman/Gordon do not explicitly teach using internet-enabled CBT, but Sidel teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Saliman/Gordon with these teachings of Sidel, to use internet-based CBT as the form of psychological therapy, with the motivation of providing access to mental health services beyond the scope of traditional care (Sidel [0017]) and to enable a care manager to easily review the status, mental health care, treatment, medications and activity levels of each of his or her client(s) in a single location and/or via a mobile application for efficient care management of all clients (Sidel [0025]).  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saliman et. al. (US Publication 20170372029A1) in view of Gordon (US Publication US20170000400A1), further in view of Fidone et. al. (US Publication 20170357756). 

Regarding Claim 13, Saliman/Gordon do not teach the following, but Fidone, which is directed to a method for determining the value of healthcare, does teach: calculating a reimbursement value to the psychological therapy in a fee-for-value payment system based on the measure of quality of the psychological therapy ([0125] “The system 500 may facilitate a “share in savings” model where the physician fees are based on the value (cost 
Saliman/Gordon teach a system that obtains patient and service variables, attributing a score to the variables based on historical cohort data, combining the scores to create an aggregate score, comparing the aggregate score to a scale to predict a psychological therapy outcome, and treating the patient with a protocol determined by comparing their predicted outcome with historical cohort data.  Saliman/Gordon do not explicitly teach calculating a reimbursement value in a fee-for-value payment system based on quality of the therapy, but Fidone teaches this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Saliman/Gordon with these teachings of Fidone, to calculate reimbursement in a fee-for-value system based on quality, with the motivation of indicating treatment orders associated with good outcomes (Fidone [0121]). 



Conclusion
The following relevant art not cited is made of record: 
US Publication 20140279746 to De Bruin, which teaches a system for predicting a patient’s response to a variety of treatments. 
US Publication 20140148728 to Eizenman, which teaches determining efficacy of treatment for a neuropsychiatric disorder. 
US Publication 20090306534A1 to Pizzagalli, which teaches a method for predicting effectiveness in the treatment of psychiatric disorders.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619